Case 7:19-cr-01197 Document1 Filed on 07/03/19 in TXSD Page 1 of 3

United States District Court
Southern District Of Texas

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF TEXAS JUL 03 2019
MCALLEN DIVISION
David J. Bradley, Clerk

UNITED STATES OF AMERICA §

§
Vv. § ax

§ Criminal No. M 1 9 ~ 1 1 9 /
HECTOR ABEL GUERRA §
JULIO CESAR ESCAMILLA §

SEALED INDICTMENT
THE GRAND JURY CHARGES:
Count One

On or about November 16, 2017, in the Southern District of Texas and within the
jurisdiction of the Court, defendants,
HECTOR ABEL GUERRA

and
JULIO CESAR ESCAMILLA

 

in connection with the acquisition of a firearm, namely a Century Arms, Model RAS47, 7.62 x 39
mm rifle from Deez Guns, in McAllen, Texas, a licensed dealer of firearms within the meaning of

Chapter 44, Title 18, United States Code, knowingly made, and aided and abetted the making of,

 

a false and fictitious written statement to Deez Guns which statement was intended and likely to

deceive Deez Guns, as to a fact material to the lawfulness of such acquisition of the said firearm

 

to the defendant under Chapter 44 of Title 18, United States Code, in that the defendant HECTOR
ABEL GUERRA falsely represented on the ATF form 4473, that he was the actual buyer of the
firearm described above, when in truth and fact HECTOR ABEL GUERRA knew that those
statements and representations were false and that JULIO CESAR ESCAMILLA was the actual
buyer of the firearm.

In violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2), and Section 2.
 

 

Case 7:19-cr-01197 Document1 Filed on 07/03/19 in TXSD Page 2 of 3

Count Two

On or about December 1, 2017, in the Southern District of Texas and within the jurisdiction

of the Court, defendant,
JULIO CESAR ESCAMILLA

knowingly made a false statement and representation in the records of Deez Guns, a federal
firearms licensee licensed under the provisions of Chapter 44 of Title 18, United States Code, with
respect to information required by the provisions of Chapter 44 of Title 18, United States Code, to
be kept in the records of Deez Guns, in that the defendant did execute and certify an ATF form
4473, Firearms Transaction Record, to the effect that he was transferring one (1) Century Arms,
Model RAS47, 7.62 x 39 mm pistol to Juan Carlos Castro, Jr., whereas in truth and in fact, Juan
Carlos Castro, Jr., did not purchase nor receive the firearm.

In violation of Title 18, United States Code, Sections 924(a)(1)(A) and 2.

Count Three

On or about November 13, 2017, in the Southern District of Texas and within the

jurisdiction of the Court, defendant,
JULIO CESAR ESCAMILLA

knowingly made a false statement and representation in the records of Deez Guns, a federal
firearms licensee licensed under the provisions of Chapter 44 of Title 18, United States Code, with
respect to information required by the provisions of Chapter 44 of Title 18, United States Code, to
be kept in the records of Deez Guns, in that the defendant did execute and certify an ATF form
4473, Firearms Transaction Record, to the effect that he was transferring one (1) Century Arms,
Model RAS47, 7.62 x 39 mm rifle to Daniel Jose Cossio Flores, whereas in truth and in fact, Daniel
Jose Cossio Flores, did not purchase nor receive the firearm.

In violation of Title 18, United States Code; Sections 924(a)(1)(A) and 2.
 

Case 7:19-cr-01197 Document1 Filed on 07/03/19 in TXSD Page 3 of 3

Count Four

On or about April 25, 2017, in the Southern District of Texas and within the jurisdiction of

the Court, defendant,
JULIO CESAR ESCAMILLA

knowingly made a false statement and representation in the records of Deez Guns, a federal
firearms licensee licensed under the provisions of Chapter 44 of Title 18, United States Code, with
respect to information required by the provisions of Chapter 44 of Title 18, United States Code, to
be kept in the records of Deez Guns, in that the defendant did execute and certify an ATF form
4473, Firearms Transaction Record, to the effect that he was transferring one (1) Colt, Model 1911,
38 super caliber pistol to Rocio Adriana Martinez, whereas in truth and in fact, Rocio Adriana
Martinez, did not purchase nor receive the firearm.

In violation of Title 18, United States Code, Sections 924(a)(1)(A) and 2.

 

A TRUE BILL
“~ ay
FOREPERSON.

RYAN K. PATRICK
UNITED STATES ATTORNEY

—Robut Wh

ASSISTANT UNITED STATES ATTORNEY
